DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a reconfigurable circuit comprising, in combination: 
a complementary resistive switch comprising a first resistive switch, a second resistive switch and a selection transistor, wherein 
a first terminal of the first resistive switch is connected to a first terminal of the second resistive switch and connected to a first terminal of the selection transistor, and 
a second terminal of the first resistive switch is a first terminal of the complementary resistive switch, a second terminal of the selection transistor is a second terminal of the complementary resistive switch, a second terminal of the second resistive switch is a third terminal of the complementary resistive switch; 
a first current source having a first terminal connected to the first terminal of the complementary resistive switch and a second terminal connected to a ground voltage line; 
a second current source having a first terminal connected to the third terminal of the complementary resistive switch and a second terminal connected to the ground voltage line; and 
a resistor having a first terminal connected to the second terminal of the complementary resistive switch and a second terminal connected to a power voltage line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 9, 2021